UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on December 6, 2019

UNITED STATES OF AMERICA CRIMINAL NO.

)
)
)
) 21 U.S.C. §§ 1904, 1906
) (Engaging in Transactions
) or Dealings in Properties of
) a Designated Foreign
) Person)

JESSICA JOHANNA OSEGUERA )

GONZALEZ, also known as “Jessica Johanna )

)

)

)

)

Castillo” and “La Negra” 18 U.S.C. §2

 

(Aiding and Abetting)
Defendant.
SUPERSEDING INDICTMENT
The Grand Jury charges that:

COUNT ONE

Beginning on or about September 17, 2015, and continuing to the present day, in the
District of Columbia, Mexico, and elsewhere, the defendant, JESSICA JOHANNA OSEGUERA
GONZALEZ, willfully (1) engaged in transactions or dealings in property or interests in property
of a foreign person, J&P Advertising, S.A. de C.V. (also known as J and P Advertising, S.A. de
C.V.), designated as materially assisting in, or providing support for or to, or providing goods or
services in support of, the international narcotics trafficking activities of the significant foreign
narcotics trafficker known as the Cartel de Jalisco Nueva Generacion, and/or being controlled or
directed by, or acting for or on behalf of, Cartel de Jalisco Nueva Generacion, under Title 21,

United States Code, Sections 1904(b)(2), 1904(b)(3), and did not first obtain the required license
from the Office of Foreign Asset Control (“OFAC”); and (2) engaged in transactions or dealings
to evade and avoid, and that had the effect of evading and avoiding, the prohibition on transactions
or dealings in property or interests in property of said foreign person; and aided, abetted, and
caused others to engage and attempt to engage in transactions and dealings to evade and avoid the
prohibition on transactions or dealings in property or interests in property of said foreign person.
The Defendant’s transactions or dealings violate Title 21, United States Code, Sections 1904(c)(1),
1904(c)(2) and 1906(a)(1), and Title 18, United States Code, Section 2. The Defendant is an
officer, director, and/or agent of J&P Advertising, S.A. de C.V. (also known as J and P Advertising,
S.A. de C.V.), who knowingly participated in the violation alleged in this Count, in violation of
Title 21, United States Code, Section 1906(a)(2).

(Engaging in Transactions or Dealings in Properties of a Designated Foreign

Person, in violation of Title 21, United States Code, Sections 1904 and 1906; Title

18, United States Code, Section 2)

COUNT TWO

Beginning on or about September 17, 2015, and continuing to February 11, 2016, in the
District of Columbia, Mexico, and elsewhere, the defendant, JESSICA JOHANNA OSEGUERA
GONZALEZ, willfully (1) engaged in transactions or dealings in property or interests in property
of a foreign person, JIGON S.P.R de R.L. de C.V., designated as materially assisting in, or
providing support for or to, or providing goods or services in support of, the international narcotics
trafficking activities of significant foreign narcotics trafficker known as the Cartel de Jalisco
Nueva Generacion, and/or being controlled or directed by, or acting for or on behalf of, Cartel de
Jalisco Nueva Generacion, under Title 21, United States Code, Sections 1904(b)(2), 1904(b)(3),
and did not first obtain the required license from the Office of Foreign Asset Control (“OFAC”);
and (2) engaged in transactions or dealings to evade and avoid, and that had the effect of evading

and avoiding, the prohibition on transactions or dealings in property or interests in property of said

2
foreign person; and aided, abetted, and caused others to engage and attempt to engage in
transactions and dealings to evade and avoid the prohibition on transactions or dealings in property
or interests in property of said foreign person. The Defendant’s transactions or dealings violate
Title 21, United States Code, Sections 1904(c)(1), 1904(c)(2) and 1906(a)(1), and Title 18, United
States Code, Section 2. The Defendant is an officer, director, and/or agent of JIGON S.P.R de
R.L. de C.V., who knowingly participated in the violation alleged in this Count, in violation of
Title 21, United States Code, Section 1906(a)(2).

(Engaging in Transactions or Dealings in Properties of a Designated Foreign

Person, in violation of Title 21, United States Code, Sections 1904 and 1906; Title

18, United States Code, Section 2)

COUNT THREE

Beginning on or about September 17, 2015, and continuing to the present date, in the
District of Columbia, Mexico, and elsewhere, the defendant, JESSICA JOHANNA OSEGUERA
GONZALEZ, willfully (1) engaged in transactions or dealings in property or interests in property
of a foreign person, Las Flores Cabanas (also known as Cabanas Las Flores), designated as
materially assisting in, or providing support for or to, or providing goods or services in support of,
the international narcotics trafficking activities of the significant foreign narcotics trafficker known
as the Cartel de Jalisco Nueva Generacion, and/or being controlled or directed by, or acting for or
on behalf of, Cartel de Jalisco Nueva Generacion, under Title 21, United States Code, Sections
1904(b)(2), 1904(b)(3), and did not first obtain the required license from the Office of Foreign
Asset Control (“OFAC”); and (2) engaged in transactions or dealings to evade and avoid, and that
had the effect of evading and avoiding, the prohibition on transactions or dealings in property or
interests in property of said foreign person; and aided, abetted, and caused others to engage and
attempt to engage in transactions and dealings to evade and avoid the prohibition on transactions

or dealings in property or interests in property of said foreign person. The Defendant’s transactions

3
or dealings violate Title 21, United States Code, Sections 1904(c)(1), 1904(c)(2) and 1906(a)(1),
and Title 18, United States Code, Section 2. The Defendant is an officer, director, and/or agent of
Las Flores Cabanas (also known as Cabanas Las Flores), who knowingly participated in the
violation alleged in this Count, in violation of Title 21, United States Code, Section 1906(a)(2).

(Engaging in Transactions or Dealings in Properties of a Designated Foreign

Person, in violation of Title 21, United States Code, Sections 1904 and 1906; Title

18, United States Code, Section 2)

COUNT FOUR

Beginning on or about September 17, 2015, and continuing to the present date, in the
District of Columbia, Mexico, and elsewhere, the defendant, JESSICA JOHANNA OSEGUERA
GONZALEZ, willfully (1) engaged in transactions or dealings in property or interests in property
of a foreign person, Mizu Sushi Lounge and Operadora Los Famosos, S.A. de C.V. (also known
as Kenzo Sushi and Operadora Los Famosos, S.A.P.I. de C.V.), designated as materially assisting
in, or providing support for or to, or providing goods or services in support of, the international
narcotics trafficking activities of the significant foreign narcotics trafficker known as the Cartel de
Jalisco Nueva Generacion, and/or being controlled or directed by, or acting for or on behalf of,
Cartel de Jalisco Nueva Generacion, under Title 21, United States Code, Sections 1904(b)(2),
1904(b)(3), and did not first obtain the required license from the Office of Foreign Asset Control
(“OFAC”); and (2) engaged in transactions or dealings to evade and avoid, and that had the effect
of evading and avoiding, the prohibition on transactions or dealings in property or interests in
property of said foreign person; and aided, abetted, and caused others to engage and attempt to
engage in transactions and dealings to evade and avoid the prohibition on transactions or dealings
in property or interests in property of said foreign person. The Defendant’s transactions or dealings
violate Title 21, United States Code, Sections 1904(c)(1), 1904(c)(2) and 1906(a)(1), and Title 18,
United States Code, Section 2. The Defendant is an officer, director, and/or agent of Mizu Sushi

4
Lounge and Operadora Los Famosos, §.A. de C.V. (also known as Kenzo Sushi and Operadora
Los Famosos, S.A.P.I. de C.V.), who knowingly participated in the violation alleged in this Count,
in violation of Title 21, United States Code, Section 1906(a)(2).

(Engaging in Transactions or Dealings in Properties of a Designated Foreign

Person, in violation of Title 21, United States Code, Sections 1904 and 1906; Title

18, United States Code, Section 2)

COUNT FIVE

Beginning on or about September 17, 2015, and continuing to the present date, in the
District of Columbia, Mexico, and elsewhere, the defendant, JESSICA JOHANNA OSEGUERA
GONZALEZ, willfully (1) engaged in transactions or dealings in property or interests in property
of a foreign person, Onze Black (also known as Tequila Onze Black), designated as materially
assisting in, or providing support for or to, or providing goods or services in support of, the
international narcotics trafficking activities of the significant foreign narcotics trafficker known as
the Cartel de Jalisco Nueva Generacion, and/or being controlled or directed by, or acting for or on
behalf of, Cartel de Jalisco Nueva Generacion, under Title 21, United States Code, Sections
1904(b)(2), 1904(b)(3), and did not first obtain the required license from the Office of Foreign
Asset Control (“OFAC”); and (2) engaged in transactions or dealings to evade and avoid, and that
had the effect of evading and avoiding, the prohibition on transactions or dealings in property or
interests in property of said foreign person; and aided, abetted, and caused others to engage and
attempt to engage in transactions and dealings to evade and avoid the prohibition on transactions
or dealings in property or interests in property of said foreign person. The Defendant’s transactions
or dealings violate Title 21, United States Code, Sections 1904(c)(1), 1904(c)(2) and 1906(a)(1),
and Title 18, United States Code, Section 2. The Defendant is an officer, director, and/or agent of
Onze Black (also known as Tequila Onze Black), who knowingly participated in the violation

alleged in this Count, in violation of Title 21, United States Code, Section 1906(a)(2).

5
(Engaging in Transactions or Dealings in Properties of a Designated Foreign
Person, in violation of Title 21, United States Code, Sections 1904 and 1906; Title

18, United States Code, Section 2)

By:

A TRUE BILL:

 

Foreperson

hob

MARLON COBAR

Acting Chief

Narcotic and Dangerous Drug Section
Criminal Division

U.S. Department of Justice
Washington, D.C. 20530

 

 

 

Bkett Reynolds a a

Trial Attorney

Narcotic and Dangerous Drug Section
Criminal Division

U.S. Department of Justice
Washington, D.C. 20530
